Citation Nr: 1031173	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-15 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant was a member of the United States Army Reserve for 
approximately twenty-four years.  He had an initial period of 
active duty for training from October 1981 to March 1982.  He was 
ordered to active duty in support of Operation Desert 
Shield/Desert Storm and served from January to July 1991.  He was 
again ordered to active duty in support of Operation Iraqi 
Freedom and served from December 2003 to January 2005.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  The appellant's right knee disability preexisted his period 
of active duty from December 2003 to January 2005 and was 
aggravated therein.

2.  The appellant's left knee disability preexisted his period of 
active duty from December 2003 to January 2005 and was aggravated 
therein.


CONCLUSIONS OF LAW

1.  A right knee disability was aggravated by active service.  38 
U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2009).

2.  A left knee disability was aggravated by active service. 38 
U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009).  VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating that claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  In light of the 
favorable decision below, the Board finds that any deficiency in 
VA's VCAA notice or development actions is harmless error.


Background

As set forth above, the appellant was a member of the U.S. Army 
Reserve.  His personnel records show that he had a period of 
active duty for training from October 1981 to March 1982.  He 
thereafter was ordered to active duty in support of Operation 
Desert Shield/Desert Storm and served from January to July 1991.  
He was again ordered to active duty, this time in support of 
Operation Iraqi Freedom, and served from December 2003 to January 
2005.  

In pertinent part, the appellant's service treatment records show 
that at his September 1981 military enlistment medical 
examination, no pertinent abnormalities were identified.  The 
appellant's lower extremities and musculoskeletal system were 
normal on clinical evaluation.  On a report of medical history, 
the appellant denied having or ever having had a "trick" or 
locked knee.  The appellant was determined to be fit for duty in 
the Army Reserve.  

At December 1985 and June 1989 periodic examinations conducted in 
connection with the appellant's membership in the Army Reserve, 
he denied having or ever having had a trick or locked knee.  His 
lower extremities and musculoskeletal system were found to be 
normal on clinical evaluation.  

Service treatment records corresponding to the appellant's period 
of active duty in support of Operation Desert Shield/Desert Storm 
from January to July 1991 show that in connection with a January 
1991 physical examination, the appellant denied having or ever 
having had a "trick" or locked knee.  No abnormalities 
pertaining to the knees were identified.  The appellant was noted 
to be in good health.  An examination conducted in April 1991 was 
similarly negative for complaints or abnormalities pertaining to 
either knee.  

Subsequent service treatment records corresponding to the 
appellant's membership in the Army Reserve show that in May 1996, 
the appellant underwent an Over 40 physical examination.  At that 
time, the appellant reported that he did not know whether he had 
a trick or locked knee.  His lower extremities and 
musculoskeletal system were normal on clinical evaluation.  

In July 1999, the appellant was given a temporary physical 
profile for degenerative joint disease in both knees.  In an 
August 1999 letter, the appellant's private physician indicated 
that the appellant had mild degenerative arthritis in both knees 
which limited his ability to walk very far without severe pain.  
He recommended a permanent physical profile.

At an April 2001 periodic physical examination performed in 
connection with his membership in the Army Reserve, the appellant 
reported a history of bilateral knee arthritis.  

Records corresponding to the appellant's period of active duty in 
support of Operation Iraqi Freedom from December 2003 to January 
2005 show that at a December 2003 pre deployment physical, no 
pertinent complaints or abnormalities were noted.  

At a post-deployment physical in January 2005, the appellant 
reported that during his deployment to Kuwait, he had developed 
aching knees.  He indicated that he continued to have bilateral 
knee problems, particularly in the left knee.  

In April 2005, the appellant submitted an application for VA 
compensation benefits, seeking service connection for right and 
left knee disabilities.  He indicated that his bilateral knee 
condition first became unbearably painful in 1998 or 1999, while 
performing physical training in connection with his service in 
the Army Reserve.  He indicated that he was able to obtain relief 
from his knee pain by taking Glucosamine and reducing his 
physical activity.  During his subsequent period of active duty 
in connection with Operation Iraqi Freedom, however, his pain 
returned and had remained constant.  He indicated that it was his 
belief that his period of active duty had aggravated his 
bilateral knee disability.  

In support of his claim, the appellant submitted private clinical 
records showing that he had been diagnosed as having 
osteoarthritis in both knees in September 1998.  In a September 
1998 note, the appellant's private physician noted that the 
appellant had mild osteoarthritis in both knees and was unable to 
run without pain.  The physician indicated that the appellant 
could walk without injury but should not run to train.  

In connection with the appellant's claim, the RO obtained private 
clinical records showing that in April 2005, the appellant was 
seen in connection with his complaints of bilateral knee pain.  
He indicated that his knees had become symptomatic while carrying 
heavy military packs in Iraq.  The diagnosis was osteoarthritis.  

The appellant underwent VA medical examination in October 2005.  
He reported that he had had degenerative joint disease of both 
knees since the 1990's.  On examination, range of motion of both 
knees was from zero to 120 degrees without pain.  X-ray studies 
of the knees were interpreted as being normal.  The diagnosis was 
degenerative joint disease, bilateral knees.  In a December 2005 
addendum, the VA examiner indicated that he had reviewed the 
appellant's claims folder and noted a longstanding history of 
bilateral knee pain.  He noted that the appellant worked in heavy 
construction and certainly his knees were aggravated by that 
vocation.  He indicated that it was his opinion, however, that 
the appellant's bilateral knee disability had also been 
aggravated by his military activities.  

The appellant again underwent VA medical examination in August 
2007.  He reported a gradual onset of achy pain in his knees with 
running while in the Army Reserve.  He indicated that his knee 
pain was now constant and was accompanied by increased pain in 
the mornings and evenings as well as crepitus, particularly when 
climbing stairs.  X-ray studies showed that the right knee was 
unremarkable.  The left knee exhibited mild narrowing of the 
medial compartment, left tibial joint.  The diagnosis was 
bilateral knee arthralgia with mild left degenerative joint 
disease.  After examining the appellant and reviewing the claims 
folder, the examiner concluded that the appellant's bilateral 
knee disability had not been permanently aggravated during 
service.  


Applicable Law

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled from an injury incurred or aggravated in 
line of duty."  38 U.S.C.A. § 101(24).

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection for certain diseases, such as arthritis, may 
be also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from qualifying 
periods of service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2009).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a) (2009).

A veteran will be presumed to have been in sound condition when 
examined, accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an injury 
or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304 (2009).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. § 
3.306(b).  

The evidentiary presumptions discussed above, however, do not 
extend to those who claim service connection based on a period of 
active or inactive duty for training, typically service 
associated with membership in the Army Reserve or National Guard.  
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (holding that 
the Board did not err in not applying presumptions of sound 
condition and aggravation where claimant served only on active 
duty for training and had not established any service-connected 
disabilities from that period).  Rather, "if a claim relates to 
period of active duty for training, a disability must have 
manifested itself during that period; otherwise, the period does 
not qualify as active military service and claimant does not 
achieve veteran status for purposes of that claim."  McManaway 
v. West, 13 Vet. App. 60, 67 (1999) vacated on other grounds sub 
nom. McManaway v. Principi, 14 Vet. App. 275 (2001).

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
Analysis

The record on appeal shows that the appellant was a member of the 
U.S. Army Reserve for approximately twenty-four years, before 
retiring in 2006.  He describes a gradual onset of bilateral knee 
pain in the mid-1990s and clinical records confirm diagnoses of 
bilateral knee arthritis beginning in 1998.  The appellant was 
given a physical profile in 1999 restricting his physical 
training activities with the Army Reserve.  

Although the record establishes that the appellant developed 
right and left knee disabilities during the time period he was a 
member of the Army Reserve, this fact alone does not provide a 
basis upon which to award service connection.  Rather, applicable 
law provides that in order to warrant service connection based on 
his service in the Army Reserve, the record must show (1) that 
the appellant became disabled from a disease or injury during a 
period of active duty for training (typically the two week annual 
training period); or (2) that he became disabled from an injury 
during a period of inactive duty training (typically a weekend 
drill).  38 U.S.C.A. § 101(24).  In this case, the evidence does 
not show, nor does the appellant contend, that service connection 
is warranted on this basis.  

Rather, the appellant seeks service connection based on his 
period of active duty in support of Operation Iraqi Freedom.  As 
set forth above, the appellant served on active duty from 
December 2003 to January 2005.  Specifically, the appellant seeks 
service connection for right and left knee disabilities on the 
basis of aggravation.  He contends that right and left knee 
disabilities which existed prior to that period of active duty 
were aggravated therein.  

After carefully reviewing the evidence of record, and affording 
the appellant the benefit of the doubt, the Board finds that 
service connection for right and left knee disabilities on the 
basis of aggravation is warranted.  

Again, the record on appeal establishes that prior to his period 
of active duty from December 2003 to January 2005, the appellant 
had been diagnosed as having bilateral knee arthritis.  The 
United States Court of Appeals for the Federal Circuit has held 
that in cases such as this, where a preexisting disorder is noted 
upon entry into a period of active service, a veteran cannot 
bring a claim for service connection for that disorder, but may 
bring a claim for service-connected aggravation of that disorder.  
In such cases, the burden falls on the veteran to establish 
aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, however, the burden shifts 
to the government to show a lack of aggravation by establishing 
that the increase in disability is due to the natural progress of 
the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, the record shows that in December 2003, when the 
appellant was ordered to active duty in support of Operation 
Iraqi Freedom, his knees were relatively asymptomatic.  During 
his deployment, however, the appellant developed bilateral knee 
pain.  Indeed, at a post-deployment physical in January 2005, the 
appellant reported that he continued to experience bilateral knee 
problems, including pain.  Subsequent medical records show that 
after his separation from active duty, he continued to experience 
worsening bilateral knee pain.  At the most recent VA medical 
examination in August 2007, his knee pain had become constant.  

Given the evidence of an increase bilateral knee symptomatology 
during the appellant's period of active duty, and in light of the 
appellant's statements of significant physical requirements 
during his deployment, the Board finds that the evidence is 
sufficient to establish his preexisting right and left knee 
disabilities underwent an increase in severity during his period 
of active service.  Because this increase appears to have been 
sustained, given recent reports of now constant knee pain, the 
Board finds that a presumption of aggravation therefore attaches.  
38 C.F.R. § 3.306(b); see also Jensen, 4 Vet. App. at 306-307.

In order to rebut the presumption, VA must show by clear and 
unmistakable evidence that the appellant's right and left knee 
disabilities were not aggravated during service beyond the normal 
progression of the disease.  Clear and unmistakable evidence is a 
formidable evidentiary burden, requiring that the no aggravation 
result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 
(2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

After considering all of the evidence of record, the Board finds 
that the presumption of aggravation has not been rebutted.  As 
set forth above, although there is some question as to whether 
there is current X-ray evidence of right knee arthritis, the 
record on appeal shows that the appellant continues to exhibit 
constant bilateral knee pain, limited motion, and crepitus.  The 
record on appeal also contains two medical opinions-one to the 
effect that his knees were aggravated during active service and 
another which reaches the opposite conclusion.  

Given the evidence that the appellant's knee symptomatology 
worsened during active service, and in light of the conflicting 
medical opinions obtained by VA, the Board is obviously unable to 
conclude that the no aggravation result is "undebatable."  
Cotant, 17 Vet. App. at 131.  The opinion of the August 2007 VA 
medical examiner, standing alone, does not rise to the level 
needed to meet the standards of clear and unmistakable evidence.  
Thus, the Board cannot conclude that the record contains evidence 
meeting the "onerous" evidentiary standards of clear and 
unmistakable evidence.  In light of this conclusion, service 
connection for right and left knee disabilities based on 
aggravation is warranted.


ORDER

Entitlement to service connection for a right knee disability is 
granted.

Entitlement to service connection for a left knee disability is 
granted.




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


